COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Jesus Banda, Juan Banda, Chon Banda, and Ruben Banda v. George
                          H. Rau, Jr., Stevens & Rau, P.C., Randy L. Stroud, P.E., Santiago
                          Aguilera, Blas Vallejo, Salvadore Razo, and Miguel Angel Garcia

Appellate case number:    01-15-00622-CV

Trial court case number: 75560-CV

Trial court:              239th District Court of Brazoria County

Date motion filed:        November 29, 2016

Party filing motion:      Appellees

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: February 7, 2017